THE THIRTEENTH COURT OF APPEALS

                                    13-19-00618-CV


                      Nationstar Mortgage LLC d/b/a Mr. Cooper
                                          v.
                     Stephen S. L. Earley and Dorothy Ann Earley


                                   On appeal from the
                    444th District Court of Cameron County, Texas
                          Trial Cause No. 2016-DCL-03839


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appellant’s petition for permissive interlocutory appeal, concludes that appellant has not

shown its entitlement to permissive interlocutory appeal. Accordingly, the petition for

permissive interlocutory appeal is DENIED in accordance with its opinion. Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

January 16, 2020